Case 3:19-cv-00688-JAG Document 37 Filed 05/14/20 Page 1 of 2 PageID# 796



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Richmond Division


 JOE ALEXANDER                              )
                                            )
        Plaintiff,                          )
                                            )
 v.                                         )              Case No. 3:19-cv-688-JAG
                                            )
                                            )
 DIET MADISON AVENUE                        )
       et al                                )
                                            )
        Defendants.                         )
                                            )


                NOTICE OF VOLUNTARY DISMISSAL
                 OF THE DMA DEFENDANTS ONLY
        Plaintiff, Joe Alexander, by counsel, pursuant to Rule 41(a)(1)(A)(i) of the

 Federal Rules of Civil Procedure, hereby serves Notice of Voluntary Dismissal without

 prejudice of all claims stated in his amended complaint [ECF No. 29] against defendants,

 Diet Madison Avenue, Jean Batthany, Dani Hurt. Mara Buta only.



 DATED:         May 14, 2020



                           Signature of Counsel on Next Page




                                            1
Case 3:19-cv-00688-JAG Document 37 Filed 05/14/20 Page 2 of 2 PageID# 797



                             JOE ALEXANDER



                             By:    /s/ Steven S. Biss
                                    Steven S. Biss (VSB # 32972)
                                    300 West Main Street, Suite 102
                                    Charlottesville, Virginia 22903
                                    Telephone:     (804) 501-8272
                                    Facsimile:     (202) 318-4098
                                    Email:         stevenbiss@earthlink.net

                                    Counsel for the Plaintiff




                           CERTIFICATE OF SERVICE

        I hereby certify that on May 14, 2020 a copy of the foregoing was filed

 electronically using the Court’s CM/ECF system, which will send notice of electronic

 filing to counsel for the Defendants and all interested parties receiving notices via

 CM/ECF.




                             By:    /s/ Steven S. Biss
                                    Steven S. Biss (VSB # 32972)
                                    300 West Main Street, Suite 102
                                    Charlottesville, Virginia 22903
                                    Telephone:     (804) 501-8272
                                    Facsimile:     (202) 318-4098
                                    Email:         stevenbiss@earthlink.net

                                    Counsel for the Plaintiff




                                           2
